                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


RICKY R. FRANKLIN,

                   Plaintiff,

             v.
                                                    No. 1:17-cv-1640-SB
NAVIENT, INC.; STUDENT ASSISTANCE,
INC.,

                   Defendants.


                                      ORDER

   For the reasons given in the accompanying opinion, I order that:

   1. Franklin’s motion to alter judgment [D.I. 71] is GRANTED. The Court’s order
granting summary judgment [D.I. 41] is AMENDED. The Telephone Consumer
Protection Act claims may go forward on telephone calls after November 2, 2015.

   2. Navient’s motion to stay [D.I. 73] is DENIED AS MOOT.

   3. By April 30, the parties shall confer and submit a proposed amended schedul-
ing order.



Dated: April 19, 2021                       ____________________________________
                                            UNITED STATES CIRCUIT JUDGE
